         Case 1:21-cv-01625-GHW Document 11 Filed 02/26/21 Page 1 of 2




                                   LAW OFFICES OF
                           WONG, WONG & ASSOCIATES, P.C.
 RAYMOND H. WONG *                      150 BROADWAY, SUITE 1588                      NEW JERSEY OFFICE
 VALERIE Y. C. WONG *                      NEW YORK, NY 10038                     12 ROSZEL RD, STE A102
 ____________                              PHONE: (212) 566-8080                     PRINCETON, NJ 08540
                                         FACSIMILE: (212) 566-8960                   PHONE: (609) 520-1668
 PAUL ANDERSON GILMER *                                                          FACSIMILE: (609) 520-1168
 NATALYA RUTCHYK *
 VICKY C. MAO ‡                                                                  * MEMBER NY & NJ BARS
 DOUGLAS DOOLING, JR. °                                                               ‡ MEMBER NY BAR
 PETER E. SOCKLER, JR. #                                                                # MEMBER NJ BAR
 YAEL KLAUSNER *                                                           ° MEMBER NY, NJ, MA & DC BARS


VIA ECF

The Honorable Gregory H. Woods, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St., Courtroom 12C
New York, NY 10007-1312

February 26, 2021

Re:         Request for an Extension of Time
            Zhang et al v. Han et al.
            Case No. 1:21-cv-01625-GHW

Dear Judge Woods:

        I have received the Court’s order [Document 8] denying the Plaintiffs’ application for an

ex parte temporary restraining order. The order also directs Plaintiffs’ counsel to serve a copy of

this order and the Plaintiffs’ application on Defendants no later than February 26, 2021.

        On my firm’s behalf, I seek clarification regarding whether service by mail of the order

and accompanying documents is considered sufficient, or for an extension of time to serve copies

of your order and the Plaintiffs’ application on the Defendants. My firm will not be able to

personally serve all of the Defendants a copy of the summons and complaint pursuant to Rule 4

within the time set by the Court’s order by the end of today, but we will be able to mail a copy of

the order [Document 8] and accompanying documents by the end of the day pursuant to Rule 5.

While most Defendants have addresses in the City of New York, two Defendants have addresses

in the British Virgin Islands, two Defendants have addresses in the Cayman Islands, one


                                                  1
         Case 1:21-cv-01625-GHW Document 11 Filed 02/26/21 Page 2 of 2




Defendant has an address in Hong Kong S.A.R., and two Defendants have an address in the

People’s Republic of China. Plaintiffs will probably need to move for alternative forms of

service of the summons and complaint in foreign countries given the difficulties with both the

Hague Convention and local COVID restrictions. Therefore, Plaintiffs petition the Court for

either an extension of time to serve copies of the order [Document 8] and of the Plaintiffs’

application to Defendants or a clarification as to whether service of the order [Document 8] and

accompanying materials via mail would be considered sufficient to comply with the service

requirements of the order.

       Finally, in the event an extension is granted, we seek to only have an extension of service

until March 5, 2021 at this time, so that the date by which service must be rendered will still be

at least fourteen (14) days before the return date of March 19, 2021, which we do not wish to

have delay.

                                                      Respectfully Submitted,

                                                      /s/ Paul Gilmer
                                                      Paul Gilmer, Esq.
                                                      WONG, WONG & ASSOCIATES, P.C.
                                                      Attorneys for Plaintiffs
                                                      pgilmer@wongwonglaw.com




                                                 2
